DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on December 28, 2020 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended by including the limitations of claim 4. Thus, the previous rejection of claim 4 becomes the new rejection of the amended claim 1. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2014/0342111) alone, or alternatively in view of Shigemoto (US 4,988,558).

4. The rejection is adequately set forth on pages 2-7 of an Office action mailed on September 29, 2020 and is incorporated here by reference.

1) Tanaka et al further teaches that the molded article are having a multilayer structure containing at least one layer of the 4-methyl-1-pentene polymer composition ([0439]) and may comprise two layers, and produced by injection molding the composition to form a preform having two layers, followed by blow molding ([0449], [0447]). Thus, i) “the at least one layer” as cited above appears to mean that the molded articles having two layers comprising the 4-methyl-1-pentene polymer composition X’ are within the teachings of Tanaka et al as well and ii)  the two-layer injection molded preform of Tanaka et al appears to comprise each layer made from the composition X’ above, and thereby appear to comprise the component (A) as claimed in instant invention in each of the two layers, corresponding to portions(1) and (2) of instant claims.
2) Shigemoto discloses the method for forming the laminate comprising forming layers A’) and B’) and contacting said layers (col. 5, lines 18-43). It would have been further obvious to a one of ordinary skill in the art to form the layer B’) Shigemoto first, followed by forming the layer A’) of Shigemoto in contact with the layer B) as well, since selection of any order of performing process steps is prima facie obvious. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious 
It is further noted that the limitation “the molded product is produced by a method…” is a product by process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,902,847 in view of Shigemoto (US 4,988,558).

6. The rejection is adequately set forth on pages 8-14 of an Office action mailed on September 29, 2020 and is incorporated here by reference.
Since no Terminal Disclaimer has been filed, the rejection is maintained.

Response to Arguments
7.   Applicant's arguments filed December 29, 2020 have been fully considered.

8. With respect to Applicant’s arguments regarding the rejection of Claims 1-3, 5 under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 2014/0342111) alone, or alternatively in view of Shigemoto (US 4,988,558), it is noted that:
1) The above rejections are based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) The limitation “the molded product is produced by a method…” is a product by process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
3) It would have been further obvious to a one of ordinary skill in the art to form the layer B’) Shigemoto first, followed by forming the layer A’) of Shigemoto in contact with the layer B) as well, since selection of any order of performing process steps is prima facie obvious. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

9. With respect to Applicant’s arguments regarding the unexpected results of instant invention, especially the criticality in performing the steps: forming portion (1) beforehand and forming the portion (2) in contact with portion (1), it is noted that:
1) Instant claims are silent with respect to any properties, specifically bonding strength or the presence of a borderline between the portions (1) and (2), as argued by Applicant; it is not clear what properties and at what level are the goal of instant invention.
1-decene (polymers A-1 and A-2), and two specific copolymers of 4-methyl-1-pentene with 15.9%mol and 27.5%mol of propylene (polymers B-1 and B-2). However, instant claim 1 recites the polymer A as being either homopolymer or a copolymer with up to 10%mol of any C2-20 alpha-olefin; the copolymer B comprises 65-96%mol of 4-methy-1-pentene units and 4-35%mol of any C2-20 alpha olefin units. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

3) Further, referring to data presented in Tables 2 and 3 of instant specification, it is noted that,  the examples having adhesive properties AA and BB (inventive examples 2-12) are based on the two portions (primary injection and secondary injection) that are both based either on the mixtures of the polymers A and B (Examples 3-12, compositions X), or based on the second portion (secondary injection) comprising a combination of the copolymer A-2 with lithopone (Example 2, composition A-3). Though all of said examples were made by using the combination of the polymers A and B in the primary injection, the adhesive properties of said examples are cited as AA or BB as having detachment. That is, from considering the examples 2-12 of table 3, it is evident 

4) Referring to comparative examples 1-5 of Table 3, it is noted that all of said examples are based on the single polymer A-1 molded in the first injection, which polymer was not even presented as part of the inventive examples. Therefore, there is no substantial evidence that the adhesive properties CC of the comparative examples are due to using the polymer A-1 in the primary injection and not in the second injection, i.e. “order of steps”, and not due to the use of the specific polymer A-1 in the molding process, especially since the use of the single polymer A-2 in the second injection (inventive example 1) provides the molding article that has adhesive properties BB, i.e. having detachment along the bonded surface, and not AA as provided by other compositions of the inventive examples. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764